August 25, 2011 Ms. Sharon Blume, Assistant Chief Accountant U.S. Securities and Exchange Commission Division of Corporate Finance t. NE Washington, D.C. 20549 Re:MB Financial, Inc. Form 10-K for the year ended December 31, 2010 Filed February 8, 2011 Form 10-Q for the period ended March 31, 2011 Filed May 3, 2011 Form 10-Q for the period ended June 30, 2011 Filed August 1, 2011 File No. 0-24566-01 Dear Ms. Blume: Reference is made to your letter dated August 16, 2011 with respect to the above-referenced filings.Your letter requests that we respond to it within ten business days (i.e., by August 30, 2011).Pursuant to our discussion with Paul Cline of the Securities and Exchange Commission staff, we hereby request that the time frame for our response be extended by five business days, to September 7, 2011.We are requesting this extension in order to ensure adequate time for the preparation and review of our response by the appropriate management personnel in light of their respective work schedules. Very truly yours, /s/ Jill E. York Jill E. York Chief Financial Officer and Vice President
